Citation Nr: 0713996	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for histoplasmosis of 
the right lung, status post lobectomy.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for headaches, to 
include cranial nerve inflammation.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for mini-strokes.

6.  Entitlement to service connection for "dry heaves".


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to December 
1958 and from February 1959 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion than the veteran has histoplasmosis of the right 
lung, status post lobectomy, due to in-service symptomatology 
or pathology.

2.  The weight of the competent evidence is against a 
conclusion than the veteran has benign prostatic hypertrophy 
due to in-service symptomatology or pathology.

3.  The weight of the competent evidence is against a 
conclusion than the veteran has headaches, to include cranial 
nerve inflammation, due to in-service symptomatology or 
pathology.

4.  The weight of the competent evidence is against a 
conclusion than the veteran has a seizure disorder due to in-
service symptomatology or pathology.

5.  The weight of the competent evidence is against a 
conclusion than the veteran has mini-strokes due to in-
service symptomatology or pathology.

6.  The weight of the competent evidence is against a 
conclusion than the veteran has "dry heaves" due to in-
service symptomatology or pathology.


CONCLUSIONS OF LAW

1.  Histoplasmosis of the right lung, status post lobectomy, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

4.  A seizure disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

5.  Mini-strokes were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

6.  Dry heaves were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a November 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran was notified of 
information regarding effective dates of benefits and degree 
of disability, as required under the Dingess decision, above, 
in a June 2006 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, thus, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations Governing Service 
Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran's service medical records show he had service in 
Vietnam during 1969 and 1970.  VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain disorders.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  While the veteran has 
service qualifying him for entitlement to presumptive service 
connection for these particular disorders, none of the 
disorders claimed by the veteran are those subject to the 
presumption, and the veteran testified in July 2006 that he 
was not claiming any of these disorders as due to Agent 
Orange exposure.  Therefore, no analysis regarding this path 
to service connection will be discussed.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.  The regulation has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

III.  Right Lung

The veteran has a right lung disorder he believes is due to 
his military service.  He testified in July 2006 that he had 
been diagnosed with histoplasmosis, which is a fungal 
infection due to exposure to the droppings of birds.  He 
stated that while in service, he worked for two weeks 
cleaning a building that had bird droppings in it.  His 
service medical records (SMRs) are negative for any 
complaints or findings related to any lung disorder.

VA hospitalization records dated in March and April 1979 show 
the veteran complained of chest pain with a sore throat and 
drippy nose.  A chest X-ray showed a lateral spot on the 
lung.  It was believed to be probably granulomatous, but no 
determination could be made without comparison with a prior 
X-ray.

Private treatment records dated from February to April 1995 
show the veteran underwent testing regarding his right lung.  
The diagnosis was lung tissue with granulomatous 
inflammation.  Special stains of additional levels disclosed 
rare yeast forms, consistent with histoplasma.  In February 
1995, the veteran underwent surgery to determine the nature 
of his right lung disorder.  At that time, a portion of the 
lower lobe of his right lung was removed.

In his October 2003 claim, the veteran indicated that his 
lung disorder was due to his Explosive Ordinance Disposal 
duties in service, which exposed him to chemicals and 
radioactive materials.  In February 1979 he sought treatment, 
and a dark spot was found on his lung.  He was scheduled for 
a follow-up appointment, but cancelled it.  His subsequent 
employment required annual physicals.  The lung spot showed 
up again beginning in 1993.  When a biopsy was performed, it 
revealed a fungus, and part of the right lung was removed 
during surgery.

An April 2004 private medical record shows evidence of a tiny 
soft tissue density in the inferior right hilar area of the 
lung.

Based on the record, the Board finds there is a lack of 
evidence to warrant an award of service connection for the 
veteran's right lung disorder.  While he has contended that 
he incurred this fungal infection while cleaning out an 
abandoned building in service, there is no evidence in 
service of any complaints relating to the veteran's lungs.  
In addition, while the veteran sought treatment in March 1979 
and underwent X-ray examination, the diagnosis was 
inconclusive, and the veteran never returned with a previous 
X-ray to aid the physician in providing an accurate 
assessment.  The March 1979 record does not show the veteran 
was diagnosed with histoplasma or any fungal infection of the 
lung.  Furthermore, that occurred nearly two years after the 
veteran separated from service, and no additional medical 
evidence is available until February 1995, more than fifteen 
years later.

Finally, and most important, there is no medical opinion of 
record linking the veteran's claimed lung disorder, diagnosed 
in 1995, with his military service.  The Board recognizes 
that the veteran has stated his belief that this diagnosis is 
related to service.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
the condition causing a disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

As the evidence preponderates against the claim of 
entitlement to service connection for a compensable rating 
for histoplasmosis of the right lung, status post lobectomy, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Prostate

The veteran has contended that his benign prostatic 
hypertrophy (BPH) is due to his exposure to toxic chemicals 
in service.  The veteran's service records show he worked as 
an Explosive Ordinance Disposal Technician and handled major 
explosive incidents and safed or destroyed thousands of 
hazardous explosive munitions.  He supervised technicians in 
safing thousands of unexploded munitions items which were in 
an extremely hazardous condition from the heat and shock.  
The SMRs are silent with regard to problems related to the 
veteran's prostate.

A March 1997 private treatment record shows the veteran had a 
history of urinary retention.  He appeared to have normal 
functioning of the bladder with an obstructive prostate.

January 2003 private hospitalization records show a past 
diagnosis of benign prostatic hypertrophy.

Based on the record, the Board finds there is a lack of 
evidence to show that the veteran's BPH is related to his 
military service.  As noted, his SMRs are negative for any 
complaints related to the prostate gland.  In addition, while 
the veteran has contended that his exposure to chemicals in 
service caused his current diagnosis, there is no medical 
evidence corroborating this assertion.

As indicated above, the veteran may offer competent testimony 
as to his symptoms, but he has not been show to have the 
requisite medical training to provide a probative opinion as 
to the origin of his benign prostatic hypertrophy.  See 
Espiritu v. Derwinski, supra.  Therefore, there is no medical 
evidence that the veteran's current prostate diagnosis is 
related to service.  Thus, the evidence preponderates against 
a finding that service connection is warranted, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Headaches, Seizures, Strokes, Dry Heaves

The veteran testified in July 2006 that his headaches were 
due to his exposure to toxic chemicals in service, and that 
his other claimed disorders were due to his headache 
disorder.

Asnoted above, the veteran's service records indicate that he 
worked as an Explosive Ordinance Disposal Technician and 
handled major explosive incidents and safed or destroyed 
thousands of hazardous explosive munitions.  Also, he 
supervised technicians in safing thousands of unexploded 
munitions items which were in an extremely hazardous 
condition from the heat and shock.

The veteran's SMRs are negative for treatment or diagnoses 
related to any of these claimed disorders.

July 2001 private hospital records show the veteran was 
admitted for evaluation of possible stoke and new-onset 
seizures.  He complained of a two-month history of headaches.  
The final diagnoses were headaches, seizure, probable stroke, 
and a history of granulomatous disease of the lung.  

An August 2001 private treatment record shows the veteran was 
in relative good health until April 2001, when he began to 
have headaches.  He had nausea but no vomiting.  

A June 2002 MRI of the brain, conducted because of the 
veteran's complaints of headaches, was unremarkable.  A 
treatment record dated at that time showed the veteran's 
gagging had improved, although he still had episodes.  He had 
continued headaches.

Private hospitalization records dated in January 2003 show 
the veteran was admitted complaining of severe headaches, 
nausea, vomiting, and gagging.  He had multiple episodes in 
the past year.  Upon discharge, the assessment was acute 
recurrence of headache, nausea, and vomiting; BPH; and status 
post right thoracotomy for fungal infection.

During the summer of 2001, he began to get headaches.  In 
June 2001, he began to have "dry heaves" with his 
headaches.  On one occasion, he was taken to the hospital and 
had a seizure and a mini-stroke.  Since June 2001, he had 
been in the hospital 5 times for headaches, dry heaves, and 
fever.

An October 2003 private treatment record shows the veteran 
was diagnosed with cervicogenic-related headaches with neck 
pain.

February and March 2004 private hospital records show the 
veteran was admitted with severe headaches.  The final 
diagnoses were acute muscle tension headache, acute severe 
headaches, benign prostatic hypertrophy, and status post 
right thoracotomy for fungal infection.

In a February 2006 written statement, J.C., M.D., indicated 
that the veteran had persistent severe headaches.  It was 
thought to be possible that they were related to chemicals to 
which he was exposed during his years in the military.

Based on the record, the Board finds that there is a lack of 
evidence to warrant service connection for headaches, 
seizures, mini-strokes, and dry heaves.  While the veteran 
believes that his headaches are a direct result of his 
exposure to toxic chemicals in service, there is no probative 
medical evidence of record to support this position.

The Board notes the February 2006 written statement of Dr. C.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Thus, although on initial review the February 
2006 written statement appears to support the veteran's 
claim, a close reading shows that it does not.  The opinion 
is both equivocal and speculative and, at most, does little 
more than propose that it is possible the veteran's headaches 
are related to his military service.  The examiner does not 
offer a more definitive explanation or opinion with regard to 
this issue or provide a rationale for this opinion.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Therefoe, this opinion falls short of the level of certainty 
necessary for the Board to service connect the veteran for 
headaches.

With regard to the other disorders claimed by the veteran, 
there is no medical evidence that they are related to his 
military service, including his exposure to toxic chemicals.  
Therefore, while it may be possible that they are related to 
his headaches, as noted above, the headaches are not service 
connected.  Therefore, the evidence preponderates against a 
finding that service connection is warranted for the 
veteran's headaches, seizures, mini-strokes, or dry heaves.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for histoplasmosis of the right lung, 
status post lobectomy, is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for headaches, to include cranial nerve 
inflammation, is denied.

Service connection for a seizure disorder is denied.

Service connection for mini-strokes is denied.

Service connection for "dry heaves" is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


